      Case 3:18-cv-01492-RNC Document 32 Filed 02/21/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                           DISTRICT OF CONNECTICUT

*************************************************
BRIAN E. BOLLES and DARLENE RUSSELL,            *
CO-EXECUTORS OF THE ESTATE                      *                    Civil Action No.
OF CARMEL B. BOLLES and CO-EXECUTORS            *                    3:18-cv-01492-RNC
OF THE ESTATE OF EDWARD J. BOLLES, JR.,         *
                              Plaintiffs        *
                                                *
v.                                              *
                                                *                    February 21, 2019
HARLEYSVILLE PREFERRED INSURANCE                *
COMPANY,                                        *
                              Defendant         *
*************************************************
                         JOINT STATUS REPORT

       The parties hereby submit the following Joint Status Report in accordance with the

Order of November 26, 2018:

       (a)     Status of the case: The defendant’s Motion to Dismiss as to all counts of the

plaintiffs’ Complaint is currently pending before the Court. Further discovery has been

stayed pending the Connecticut Supreme Court’s decision in Karas v. Liberty Ins. Corp.,

No. S.C. 20149. The parties have conducted the following discovery:

       Plaintiffs: The plaintiffs served their initial disclosures pursuant to Rule 26(a)(1) on

October 19, 2018.     The plaintiffs served written discovery requests on the defendant on

November 2, 2018. Due to the stay of discovery, the defendant has not yet responded to the

plaintiffs’ written discovery.

       Defendant: The defendant served its initial disclosures pursuant to Rule 26(a)(1) on

November 2, 2018.
      Case 3:18-cv-01492-RNC Document 32 Filed 02/21/19 Page 2 of 2




       (b)     The parties do not believe that settlement is likely at this time and do not

believe referral to either a magistrate judge or the special master’s program will be a

productive exercise at present. The specific discovery remaining to be completed is not

known at this time due to the early stage of the case and the stay on discovery.

       (c)     The parties do not consent to trial before a magistrate judge.

       (d)     The parties anticipate trial taking three (3) to four (4) days.


FOR THE PLAINTIFFS,

/s/ Lindsay J. Britton, Esq.
Lindsay J. Britton, Esq.
Law Office of Michael D. Parker
One Monarch Place, Suite 2220
Springfield, MA 01144
Telephone: (413) 736- 4101
Facsimile: (413) 736-4582
Email: lbritton@mdparkerlaw.com


FOR THE DEFENDANT,
HARLEYSVILLE PREFERRED
INSURANCE COMPANY

/s/ Robert D. Laurie, Esq.________
Robert D. Laurie, Esq.
Seiger Gfeller Laurie, LLP
977 Farmington Ave, Suite 200
West Hartford, CT 06107
Telephone: (860) 760-8400
Facsimile: (860) 760-8401
E-mail: rlaurie@sgllawgroup.com




                                               2
